UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

2/20/15

ANDREA TANTAROS,

Petitioner,
19-ev-7131 (ALC)
-against-
ORDER
FOX NEWS CHANNEL, LLC, ET AL.,

 

Respondents.

 

ANDREW L. CARTER, JR., United States District Judge:

The Parties are hereby ORDERED to submit a Joint Status Report on or before December
27, 2019 indicating how they would like to proceed in this case. Specifically, the Parties should
provide the Court with a proposed briefing schedule for any motions, including motions to compel

arbitration, that they intend to file.

SO ORDERED.

Dated: December 20, 2019 Ati y Cry
New York, New York { 2~

ANDREW L. CARTER, JR.
United States District Judge

 
